        Case: 1:20-cv-00035-SA-RP Doc #: 24 Filed: 05/20/20 1 of 2 PageID #: 89




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

WILLIAM TROY LUNCEFORD                                                                     PLAINTIFF

V.                                                        CIVIL ACTION NO.: 1:20-CV-35-SA-RP

STANLEY HENDRIX and
STATE FARM INSURANCE COMPANY                                                          DEFENDANTS

                                               ORDER

        Now before the Court is Defendant State Farm Mutual Automobile Insurance

Company’s1 unopposed Motion [22] to Remand. The Plaintiff, a Mississippi resident, filed his

Complaint [2] in the County Court of Lee County, Mississippi on November 25, 2019 against

Stanley Hendrix2, a Mississippi resident, and State Farm, an Illinois corporation with its principal

place of business located in Illinois. State Farm then removed the case to this Court on February

25, 2020 on the basis of diversity of citizenship. See [1]. On May 7, 2020, State Farm filed a

Motion to Sever [20], alleging that the Court should sever the Plaintiff’s claims against it from

the claims against Hendrix and retain jurisdiction as to the claims against it. State Farm now

brings this unopposed Motion [22] to remand to state court.

        According to the Motion [22], the Plaintiff’s counsel has represented to the Defendant

that the claims contained in the Complaint for extra contractual and bad faith damages were

mistakenly made. Further, the Plaintiff has stipulated that he will neither seek nor accept an

award of greater than $75,000.00. Considering this stipulation, regardless of the outcome of the

Court’s ruling on the pending Motion to Sever [20], the Court lacks jurisdiction under 28 U.S.C.




1
  State Farm Mutual Automobile Insurance Company was misidentified as State Farm Insurance Company in the
Plaintiff’s Complaint [2].
2
  Stanley Hendrix has not been served with process in this action.
       Case: 1:20-cv-00035-SA-RP Doc #: 24 Filed: 05/20/20 2 of 2 PageID #: 90




§ 1332 because the amount in controversy does not exceed $75,000.00. Therefore, the Court

finds that the Motion [22] is well-taken and should be granted.

       For the reasons set forth above, State Farm’s Motion [22] to Remand is GRANTED. This

case is remanded to the County Court of Lee County, Mississippi. The Clerk of Court shall take

all necessary steps required to accomplish this REMAND.

       It is SO ORDERED, this the 20th day of May, 2020.



                                             /s/ Sharion Aycock
                                                  UNITED STATES DISTRICT COURT JUDGE




                                                2
